IN THE CASE OF


                        UNITED STATES, Appellee

                                     v.

            Leahatonia BRUNSON, Seaman Apprentice (E-2)
                        U.S. Navy, Appellant

                               No. 03-0297

                        Crim. App. No. 200001419


       United States Court of Appeals for the Armed Forces


                        Decided August 14, 2003




                                  Counsel

For Appellant: Lieutenant Commander William O. Coe, JAGC, USNR;
Captain Phillip D. Sanchez, USMC.

For Appellee:    No appearance entered.

Military Judge:    David M. White


  This opinion is subject to editorial correction before final publication.
United States v. Brunson, No. 03-0297/NA

     PER CURIAM.

     Appellant, Seaman Apprentice (E-2) Leahatonia Brunson, was

tried by special court-martial at Naval Station Bremerton,

Bremerton, Washington.   Pursuant to her plea of guilty, she was

convicted of arson in violation of Article 126, Uniform Code of

Military Justice [hereinafter UCMJ], 10 U.S.C. § 926 (2000).

The military judge sentenced her to a bad-conduct discharge,

confinement for six months, and reduction to the lowest enlisted

grade.   In accordance with a pretrial agreement, the convening

authority approved the sentence, but suspended all confinement

in excess of 67 days for a period of six months.   The Navy-

Marine Corps Court of Criminal Appeals affirmed the findings and

sentence.



                               Facts

     The Court of Criminal Appeals rendered its decision in

Appellant’s case on October 31, 2002.   On January 9, 2003, the

Government mailed a copy of the court’s decision to Appellant.

Acting on behalf of Appellant, appellate defense counsel filed a

Petition for Grant of Review with this Court on March 18, 2003.1

On that same day this Court ordered Appellant to file a



1
  The Government has not contested the timeliness of this
Petition for Grant of Review. See Article 67(b), Uniform Code
of Military Justice, 10 U.S.C. § 867(b) (2000); C.A.A.F. R.
19(a).


                                 2
United States v. Brunson, No. 03-0297/NA

supplement to her Petition for Grant of Review on or before

April 17, 2003.   On the due date, appellate defense counsel

filed a Motion for Enlargement of Time to File Supplement to the

Petition for Grant of Review, stating that appellate defense

counsel was “a reservist who, due to other caseload commitments,

requires additional time[.]”    On April 22, 2003, this Court

granted Appellant’s motion and extended the filing date for the

supplement to May 19, 2003.    On May 19, 2003, appellate defense

counsel filed a second motion for enlargement of time setting

forth the identical reason in support of the motion.      On May 20,

2003, this Court granted the second motion for enlargement

stating, “but only up to and including June 5, 2003; and [t]hat,

absent extraordinary circumstances, no further extensions of

time will be granted in this case.”

     The time period for filing Appellant’s supplement came and

no supplement or further motion was filed on the due date.      In

response to an inquiry from the Office of the Clerk of this

Court, appellate defense counsel filed a Motion to File

Supplement to Petition for Grant of Review Out of Time on June

20, 2003.   It is that motion which we now consider.



                              Discussion

     We grant Appellant’s Motion to File Supplement to Petition

for Grant of Review Out of Time.       The present case, as well as a



                                   3
United States v. Brunson, No. 03-0297/NA

number of others coming to this Court from the Navy-Marine Corps

Appellate Defense Division, reflect a serious pattern of delay

in the appeal of decisions to this Court after review by the

Navy–Marine Corps Court of Criminal Appeals (NMCCA).

     During a recent review of this Court’s Petition Docket, the

Clerk of Court’s Office discovered 26 cases, including

Appellant’s, in which timely petitions for grant of review had

been filed from decisions of the NMCCA, but where the

supplements to the petitions had not been filed within this

Court’s specified timelines.   C.A.A.F. R. 19(a)(5)(B).

Following an inquiry from the Clerk of Court’s Office to the

Navy-Marine Corps Appellate Defense Division, that division

filed motions to file supplements to petitions for grant of

review out of time in all 26 cases.

     A further review by the Clerk’s office revealed additional

cases from the Navy-Marine Corps Appellate Defense Division

which were “out of time.”   As of August 1, 2003, this Court’s

petition docket contained a total of 43 cases in which petitions

were filed from decisions of the NMCCA but in which no timely

supplements had been filed.    In 35 of these cases, counsel filed

motions to file supplements “out of time”; in three cases,

counsel filed “out of time requests” for enlargement of time;

and in five cases, counsel had not filed either the supplement

or a motion for enlargement out of time.   The motions to file



                                  4
United States v. Brunson, No. 03-0297/NA

out of time were filed anywhere from six to 26 days beyond the

due dates established by this Court’s Rules of Practice and

Procedure.

     The cases in which no supplement to the petition for grant

of review had been filed within the prescribed timelines did not

comply with the provisions of C.A.A.F. R. 19(a).    The appellants

in these cases risked the very real possibility of being

deprived of their rights under Article 67, UCMJ, 10 U.S.C. § 867

(2000).    The motions to file out of time represent an effort on

the part of the attorneys for the appellants in 38 of the cases

to avoid such a result.    These motions, however, reflect further

non-compliance with our Rules.    Our Rules require that motions

contain “the factual or legal grounds for requesting . . .

relief.”    C.A.A.F. R. 30(a).   In the motion to file Appellant’s

Supplement out of time, appellate defense counsel asserts that

“extraordinary circumstances . . . have prevented counsel from

complying with this Court’s rules governing the filing of

pleadings.”    Those circumstances include the departure of an

administrative office manager who assisted attorneys with case

tracking, the temporary duty absence of the Appellate Defense

Division Director, and a “medical emergency” that required the

Deputy Division Director “to report daily to the National Naval

Medical Center, Bethesda, Maryland.”    Further, counsel asserts

in the motion that there has been a “disconnect” between active



                                   5
United States v. Brunson, No. 03-0297/NA

duty and reserve attorneys who review appellate cases, and that

a new database system “reduced visibility” over cases reviewed

by reserve attorneys.   These same circumstances were asserted as

the grounds for relief in the other 25 of the original 26

motions to file supplements out of time.   In seven other motions

to file supplements out of time, the asserted reason was

“administrative oversight by the Branch Secretary.”   In three

other cases, the reason given was simply “administrative

oversight.”

     None of these circumstances provides a basis for finding

that the relief was warranted by “extraordinary circumstances”

or other permissible grounds, except the “medical emergency.”

“[A]dministrative oversight” is merely a conclusion that

provides neither a factual nor a legal basis for the relief

sought.   All of the proffered bases for relief were within the

administrative control of the attorneys or supervisory officials

charged with the responsibility of providing legal services

under Article 70.

      Counsel have a responsibility to aggressively represent

clients before military trial and appellate courts.   If counsel

fail to comply with the basic rules of this Court, they risk

compromising their client’s rights and protections.   The

attorneys of the Navy-Marine Corps Appellate Defense Division

must adequately protect the appellate rights of their clients,



                                 6
United States v. Brunson, No. 03-0297/NA

comply with the Rules of Practice and Procedure of this Court,

and provide competent and timely appellate representation.

     In that regard, we also note that this Court has adopted

the American Bar Association’s Model Rules of Professional

Conduct (2003 ed.) “as the rules of conduct for members of the

Bar of this Court.”   C.A.A.F. R. 15(a).   Those Model Rules

require that counsel “shall act with reasonable diligence and

promptness in representing a client.”    Model Rules of Prof’l

Conduct R. 1.3.   The comment to Rule 1.3 provides that “[a]

lawyer’s work load must be controlled so that each matter can be

handled competently.”   Id. at cmt. 2.

          As noted above, the motions filed by appellate counsel

do not contain an adequate factual basis for excusing the

omissions by appellate counsel.   Under the circumstances of the

present cases, however, we conclude that Appellant Brunson and

the remaining 42 appellants should not be penalized for the

failure of attorneys and officials responsible for the provision

of legal services under Article 70, UCMJ, 10 U.S.C. § 870 (2000)

to ensure that appellate filings are made in a timely manner and

to further ensure that motions for filings out of time contain

an adequate justification.   “[W]e do not wish to make [an]

appellant . . . suffer for the omissions of the lawyer[s]

assigned to [her] pursuant to Article 70.”    United States v.

Ortiz, 24 M.J. 323, 324 (C.M.A. 1987)(discussing import of



                                  7
United States v. Brunson, No. 03-0297/NA

Article 70).    We also note that a number of the motions filed

recently by the Navy-Marine Corps Appellate Defense Division do

not comply with the standards set forth in Ortiz.    While we have

granted those motions, practitioners should be on notice that

this Court will not countenance further disregard of our rules

and case law.

     In so ruling, we emphasize that “disregard [for the Rules

of this Court] besmirches the image of military justice.”    Id.

at 324.   We do not “condone disregard of [our] Rules by

accepting late filings when the delay seems to be the result of

neglect and carelessness,” and we shall consider appropriate

sanctions in the event of “flagrant or repeated disregard of our

Rules.”   Id. at 325.



                              Decision

     Appellant’s Motion to File Supplement to Petition for Grant

of Review Out of Time is granted.




                                  8